Citation Nr: 1101011	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-35 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for 
residuals of cataract extraction with insertion of intraocular 
lens of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to November 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a Decemebr 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151.  In September 2010, the Veteran testified 
before the undersigned at a Travel Board hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND


Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same manner 
as if such additional disability or death were service-connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility.  In addition, 
the proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

The Veteran contends that his left eye surgery performed by VA in 
January 2008 had complications.  He testified that he had 
previously had cataract surgery performed on his right eye which 
worked out perfectly, but after the left eye surgery was 
performed, he has had eye problems and cannot see.  He described 
his left eye as having some type of blockage in it.  The Veteran 
indicated that during surgery, he could hear the doctors talking 
and knew something was wrong.  The lens had broken and pieces had 
fallen into the eye.  They tried to flush them out.  He then had 
to have surgery to clean behind the eye.  Ever since, the Veteran 
related that he had needed drops and experienced swelling.  His 
sight has worsened and his wife testified that's she takes him to 
the hospital when his condition gets really bad.  In support of 
his claim, the Veteran submitted a letter dated in September 2010 
from a VA doctor who indicated that he had been the Veteran's 
ophthalmologist since late 2008.  He stated that he Veteran 
underwent cataract surgery on his left eye in January 2008 which 
was complicated by retained lens fragment and required placement 
of an anterior chamber intraocular lens.  Postoperatively, the 
Veteran had prolonged intraocular inflammation as well as the 
development of macular edema that could not be controlled by 
topical medications.  As a result, in October 2008, he required 
further surgery consisting of pars plana vitrectomy and 
lensectomy.  He indicated that the Veteran had further developed 
progressive astigmatism.  His uncorrected vision was 20/200, 
correcting with refraction of 20/30.  

The VA doctor essentially indicated that the Veteran has 
additional disability of the left eye due to the VA surgery in 
January 2008; however, he did not specify whether the proximate 
cause of the disability is carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not reasonably 
foreseeable.  Because this case presents complex medical and 
unresolved factual questions and since the Board is precluded 
from reaching its own unsubstantiated medical conclusions, 
further development is required and the Veteran should be 
afforded a VA examination.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Additionally, the operative report from the Veteran's left eye 
surgery in October 2008 is not associated with the claims folder.  
This should be obtained on remand.

Lastly, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the Veteran was not 
provided with adequate VCAA notice regarding his claim for 
compensation pursuant to 38 U.S.C.A. § 1151, as the letter sent 
to him in June 2008 did not inform him about the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a).  Upon remand, the Veteran 
should be provided with adequate notice.

Accordingly, this matter is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter 
pertaining to the issue of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of cataract extraction with 
insertion of intraocular lens of the left 
eye.  See 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b).

2.  Make arrangements to obtain the 
Veteran's treatment records related to his 
left eye from the VA Boston Healthcare 
System, dated from January 2008 to present, 
to include a copy of the October 2008 
operative report.

3.  Thereafter, schedule the Veteran for a 
VA eye examination.  The examiner should 
review the claims folder in conjunction 
with the examination.  

The examiner should provide opinions as to 
the following:  

(a) Is the Veteran's additional left eye 
disability (characterized as macular edema 
and progressive astigmatism) the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the left eye surgical treatment 
in January 2008?

(b) In the course of the January 2008 
surgery, did VA fail to exercise the degree 
of care that would be expected of a 
reasonable health care provider? 

(c) Was the proximate cause of any 
additional left eye disability an event not 
reasonably foreseeable?

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Read the medical examination report 
obtained to ensure that the remand 
directives have been accomplished, and 
return the case to the examiner for 
completion if all questions posed are not 
answered.  

5.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



